The question here is one of interpretation of an order for a widow's allowance in a case where the estate was at all times insolvent. The order was made ex parte two days after the widow was appointed administratrix, and before the inventory and appraisement was filed and any claims were presented. The order is silent on the question of solvency or insolvency of the estate. Does the fact that the order recites that the allowance shall be paid monthly "until the estate is finally closed" constitute an implied finding and adjudication that the estate was solvent? I think not. It is more reasonable to say that the statutory restriction that, in the case of an insolvent estate, the allowance "must not be longer than one year after granting letters" of administration will be implied in the order. While I find no case squarely in point, the reasoning of the California court in Re Treat's Estate, 162 Cal. 250,121 P. 1003, where the ex parte order was silent as to how long the allowance should be paid, is pertinent. In 34 C. J. 502, it is said that:
"When a judgment is susceptible of two interpretations, that one will be adopted which renders it the more reasonable, effective and conclusive, and which makes the judgment harmonize with the facts and the law of the case and be such as ought to have been rendered."
It is my view that where an order is made under a particular statute containing qualifications and limitations, the qualifications and limitations should be treated as a part of, and implied in, the order unless the language used clearly excludes such construction.
The interpretation of the order that I think should be given would carry out the letter and spirit of the statute (58 O. S. 1941 § 314), while the interpretation placed upon it in the majority opinion defeats the intention of the Legislature.
While it is true that the creditor could have forced the issue at the end of a year, I know of no rule of law that now estops him from asserting his rights in this statutory proceeding by reason of his failure to do so. See In re Dougherty's Estate, 34 Mont. 336, 86 P. 38.
For the foregoing reasons, I respectfully dissent.
RILEY, J., concurs in this dissent. *Page 30